Title: From James Madison to James Monroe, 21 March 1785
From: Madison, James
To: Monroe, James


Dear Sir
Orange March 21. 1785.
Your favor of the 1st day of Feby. did not come to hand till a day or two ago, having travelled on to Richmond, remained there during the absence of Mr. Jones, & on his return, been sent to me by the way of Fredg. Before I left Richmond I wrote you that the assembly had adjourned and requested that your subsequent letters might be addressed to Orange, and if I do not forget to care of Mr. Maury at Fredericksbg. This letter ought to have reached you before the date of yours. I hope it has since got to hand. I also forwarded from Richmond to your care a letter for Mr. Jefferson which I hope has not miscarried. It contained a rehearsal of our last legislative politics & proceedings, which I find by his letters to me, are a material object of his curiosity. I shall be glad to know by your next, whether you have ever recd. it, that in case of miscarriage I may endeavour to supply the loss.
I do not wonder at the paragraph which you have copied from Mr. Jays letter to Congress. His feelings are such as every man must possess who is worthy of the Station which he holds. If the Office of foreign affairs be a proper one & properly filled, a reference of all foreign despatches to it in the first instance, is so obvious a course, that any other disposition of them by Congress seems to condemn their own establishment, to affront the Minister in office, and to put on him a label of caution agst. that respect & confidence of the Ministers of foreign powers, which are essential to his usefulness. I have always conceived the several ministerial departments of Congress to be provisions for aiding their Counsels as well as executing their resolutions, & that consequently whilst they retain the right of rejecting the advice which may come from either of them, they ought not to renounce the opportunity of makg use of it. The foreign department is I am sensible, in several respects the most difficult to be regulated, but I cannot think the question arising on Mr. Jay’s letter is to be numbered among the difficulties. The practice of Congress during the administration of his predecessor was never fixed, & frequently improper, and I always suspected that his indifference to the plan resulted in part at least from the mortifications to which this unsteadiness subjected him.
You will not be disappointed at the barrenness which is hence to mark the correspondence on my part. In the recess of the Legislature, few occurrences happen which can be interesting, and in my retired situation, few even of these fall within my knowledge. The situation of Mr. Jones will probably make his correspondence a more productive one. He has probably already mentioned to you the advances which Kentucky was said to be making towards an independent Govt. It is certain that a Convention has been held, which might have been set on foot with an eye to such an event: but I learn from an intelligent person lately from that district, that its deliberations turned altogether on the pressure of certain acts of the General Assembly, & terminated in a vote of application for redress. He supposes however that the late extension of the tax on Patents will give a successful handle to those who wish to accelerate a separation. This tax as it stood before was in the first class of their grievances.
You will I expect receive this from the hand of Mr. Burnley, a young gentleman of my neighbourhood, who has passed with reputation through Mr. Wythes School & has since taken out his forensic diploma. Your civilities to him will be well placed & will confer an obligation on me. If Col. Grayson has recovered from the Gout which I hear arrested him on the moment of his intended departure, and is with you, be so kind as to make my best respects to him. I am Dear Sir with sincere regard & esteem Your obedt. friend & Servant
J. Madison Jr.
 